Citation Nr: 1535432	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a hand disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the veteran's claim of entitlement to service connection for a hand disability, to include arthritis of the hands.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a remand is warranted in this case.  Specifically, the Board notes that a September 2008 report of VA general medical examination did acknowledge the Veteran's report of pain in his hands, but offered no diagnosis.  September 2009 X-rays of the Veteran's hands showed minimal degenerative joint disease of the radiocarpal joints, first metacarpal trapezial joints, and 1-5 interphalangeal joints.  The Veteran did have an examination as to this issue in September 2010.  At that time, based on the examination results, the Veteran was diagnosed with degenerative joint disease of both hands.  The examiner offered an opinion that it was unlikely that the Veteran's current degenerative joint disease of both his hands was related to service, or related to his complaints of numbness in the hands in service.  In support of this opinion, the examiner indicated that medical records were reviewed, and that etiology of the Veteran's current bilateral hand arthritis was undetermined.

In a July 2015 informal hearing presentation, the Veteran's representative indicated that they felt this examination was insufficient, as the examiner essentially failed to offer any rationale for his negative opinion.  The Board agrees with the Veteran's representative, and finds that it must remand this issue for a further VA examination.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any hand disability, from 2010 to the present.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination addressing any hand disabilities.  All indicated tests and studies are to be performed, to specifically include neurological testing.  A complete history should be elicited from the Veteran, particularly including his reported numbness in service.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician(s) for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm any hand disabilities, and determine whether the Veteran has any neurological deficits of his hands.  All relevant testing should be undertaken, including range of motion testing, and whether repetition of movement causes further pain or further decreased range of motion.  The examiner should offer an opinion, as to any hand disability diagnosed, as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) that such hand disability is related to service.  The examiner should specifically comment on whether all of the Veteran's complaints and symptoms in the hands can be attributed to a specific diagnosed condition.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claim on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




